Citation Nr: 1035272	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  05-13 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for diabetes mellitus, 
currently rated as 20 percent disabling.

2.  Entitlement to an initial disability evaluation in excess of 
10 percent for peripheral neuropathy of the right lower 
extremity.

3.  Entitlement to an initial disability evaluation in excess of 
10 percent for peripheral neuropathy of the left lower extremity.

4.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a skin disorder, to include as secondary to 
herbicide exposure.

5.  Entitlement to service connection for a low back disorder, to 
include as secondary to service-connected diabetes mellitus.

6.  Entitlement to service connection for bilateral cataracts, to 
include as secondary to service-connected diabetes mellitus.

7.  Entitlement to an effective date earlier than July 28, 2006 
for the award of a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 
1970.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions rendered by the New Orleans, 
Louisiana Regional Office (RO) of the Department of Veterans 
Affairs (VA).

Procedural Background

In a November 2001 rating decision, the RO denied service 
connection for a foot disorder, skin disorder, hypertension, and 
hepatitis C.  The Veteran submitted a timely Notice of 
Disagreement (NOD) with this decision.  A Statement of the Case 
(SOC) was issued by the RO in April 2003; however, the Veteran 
did not perfect an appeal with regard to any of the issues and 
that decision became final.  

In April 2003, the Veteran submitted a claim which included 
entitlement to service connection for peripheral neuropathy of 
the bilateral upper and lower extremities; increased ratings for 
service-connected disabilities of diabetes mellitus (rated 20 
percent disabling) and PTSD (rated 30 percent disabling); and 
entitlement to a TDIU.  

In May 2003, he submitted a claim for service connection for a 
peripheral neuropathy of the left leg.  In a rating decision 
issued in July 2003, the RO denied service connection for 
degenerative disc disease, L5 with left leg radiculopathy, 
claimed as peripheral neuropathy left leg.  

In August 2003, the Veteran submitted a request to reopen the 
claims of service connection for hypertension, hepatitis C; and a 
skin disorder, claimed as secondary to herbicide exposure.  He 
also submitted a claim of entitlement to service connection for a 
low back disorder, to include as secondary to service-connected 
diabetes mellitus.

In a March 2004 rating decision, the RO, in pertinent part, 
denied service connection for peripheral neuropathy of the upper 
extremities; entitlement to TDIU; and denied increased ratings 
for diabetes mellitus and PTSD.  The RO also declined to reopen 
the claim of service connection for hepatitis C, but reopened and 
denied the claims of service connection for hypertension and a 
skin disorder.  Service connection for a low back condition and 
peripheral neuropathy of the bilateral upper extremities was also 
denied.  The RO awarded service connection for peripheral 
neuropathy of the right and left lower extremities.  A separate 
10 percent rating was awarded for each lower extremity effective 
from April 16, 2003.  

Following the March 2004 rating decision the Veteran perfected 
appeals, but only with respect to the issues of the initial 
rating assigned for peripheral neuropathy of the bilateral lower 
extremities; an increased evaluation of diabetes mellitus; 
service connection for the low back and skin conditions; and 
entitlement to TDIU.  

The Veteran testified at a hearing held at his local RO in August 
2005.  A transcript of that hearing is of record.  

In August 2007, the Veteran submitted a claim requesting service 
connection for bilateral cataracts, secondary to his service-
connected diabetes mellitus.  The RO denied the claim in a rating 
action of March 2009.  The Veteran perfected an appeal of that 
rating decision.

In a May 2009 rating decision, the RO, in pertinent part, awarded 
a TDIU, effective from July 28, 2006.  The Veteran perfected an 
appeal of this rating decision with respect to the effective date 
assigned.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In his Substantive Appeal received in January 2010, the Veteran 
requested that he be afforded a videoconference hearing at his 
local RO.  The case must therefore be remanded to the RO to 
comply with his request for this hearing.

Accordingly, the case is REMANDED for the following action:

The agency of original jurisdiction should 
schedule the appellant for a videoconference 
hearing and provide sufficient notice to the 
Veteran and his representative.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

 
